Citation Nr: 0904051	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-00 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date earlier than April 15, 2003 
for a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1970 to May 1971.  
He served in the U.S. Army, to include active duty in 
Vietnam.  Among the awards the veteran received during 
service were the Purple Heart and Vietnam Service Medal.
This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii.
 
This case presents a somewhat confusing procedural 
background.  In February 1979, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii issued 
a decision which, in pertinent part, granted service 
connection for shell fragment wounds with retained foreign 
bodies, right elbow and hand, rating it 10 percent from June 
19, 1978 (the date the veteran filed his original service 
connection claim).  The RO continued this rating in decisions 
issued in April 1981 and August 1991.  In a November 1992 
rating decision, the RO recharacterized the veteran's 
service-connected right upper extremity disability as carpal 
tunnel syndrome, shell fragment wounds, right elbow and wrist 
(major), with retained foreign bodies and increased the 
rating from 10 percent to 30 percent, effective August 22, 
1990 (the date the veteran filed his increased rating claim).  

In December 2003, the veteran filed claims for service 
connection for arthritis, a psychiatric disorder and "Agent 
Orange".  The veteran also claimed entitlement to a total 
disability rating based upon individual unemployability 
(TDIU) and compensation for neurological impairment of the 
right arm and elbow, which the RO construed as a claim for a 
rating in excess of 30 percent for his carpal tunnel syndrome 
and residuals of shell fragment wounds of the right elbow and 
wrist, with retained foreign bodies.  In an August 2004 
rating decision, the RO granted service connection for 
traumatic arthritis of the right wrist, effective December 
10, 2003 (the date the veteran filed his service connection 
claim) and rated it with his carpal tunnel syndrome and 
residuals of shell fragment wounds of the right elbow and 
wrist, with retained foreign bodies; the RO continued the 30 
percent rating for the veteran's right elbow and wrist 
disabilities.  In its decision the RO noted "This will be 
rated together with your already service-connected carpal 
tunnel syndrome, shell fragment wounds, right elbow and wrist 
with retained foreign bodies . . . The evaluation of this 
disability is currently on appeal and will be addressed by 
separate correspondence."  The veteran filed a timely notice 
of disagreement (NOD) with the effective date assigned for 
his TDIU, the effective date for the grant of service 
connection for arthritis, and the 30 percent rating for his 
right upper extremity disabilities.  The veteran also 
disagreed with the November 2003 and December 2003 RO 
decisions that granted a 30 percent rating for his post-
traumatic stress disorder (he appealed for a higher rating) 
and a 10 percent rating for his residuals of shell fragment 
wounds to the right mandible with fractures and retained 
foreign bodies, respectively.  

In April 2005, the RO issued a Statement of the Case (SOC), 
which addressed the three increased rating claims.  However, 
the veteran's substantive appeal for the three increased 
rating claims was not received until July 2005.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2008); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the Board does not have jurisdiction over these 
latter issues.

The RO issued another SOC in December 2005 for an effective 
date earlier than December 20, 2003 for the grant of service 
connection for traumatic arthritis of right wrist (which, as 
noted above, is rated with carpal tunnel syndrome, shell 
fragment wounds, right elbow and wrist with retained foreign 
bodies) and an effective date earlier than April 15, 2003 for 
the grant of a TDIU.  Thereafter, in January 2006, the 
veteran timely filed a timely substantive appeal for his 
claim for an earlier effective date for a TDIU only.  
Subsequently written argument submitted on behalf of the 
veteran by his accredited service representative (Disabled 
American Veterans), received in July 2006 and November 2008, 
referred only to the claim for an earlier effective date for 
a TDIU.    

The Board notes that the veteran requested a Central Office 
hearing for his claim for an earlier effective date for the 
grant of a TDIU in his January 2006 Form 9.  In an August 
2006 correspondence, the veteran noted that "I was not asked 
personally to appear in front of the 'Board,' but I am a 100% 
disabled american veteran, and I request a D.A.V. 
representative be present at this hearing in my place; due to 
I can't afford a round-trip ticket to Washington DC!"  VA 
regulations provide that a hearing will not normally be 
scheduled solely for the purpose of receiving argument by a 
representative.  Instead, such argument should be submitted 
in the form of a written brief.  Good cause must be shown in 
order for a personal appearance by the representative to be 
granted.  38 C.F.R. §20.700 (2008).  In this case, good cause 
has not been shown or alleged for why a written brief would 
not suffice in place of a personal appearance by the 
representative.  Indeed, the veteran's representative has 
submitted written argument regarding the veteran's claim for 
an earlier effective date for the grant of a TDIU.  
Accordingly, the request for a Board Central Office hearing 
in Washington, D.C. is considered to have been withdrawn.  

In a December 2008 correspondence, the veteran's 
representative indicated that the veteran did not respond to 
a letter seeking to clarify whether he wants a Travel Board 
hearing or a Video Conference hearing.  Therefore, the Board 
will proceed with the instant appeal as if the veteran had 
withdrawn his hearing request.  See 38 C.F.R. § 20.704(d) 
("If [the veteran] . . . fails to appear for a scheduled 
[Board] hearing and a request for postponement ha snot been 
received and granted, the case will be processed as though 
the request for said hearing had been withdrawn").  

Other Matter

In December 2003, the veteran filed a claim for "Agent 
Orange."  In January 2004, the RO sent the veteran a letter 
asking him to provide evidence that he has a condition caused 
by exposure to Agent Orange.  The veteran has submitted 
correspondence indicating that he was exposed to Agent Orange 
while walking through forests during his active service in 
Vietnam.  In August 2004, the RO issued a rating decision 
indicating that the veteran had not responded to the January 
2004 letter.  As there is no notice of disagreement with this 
rating decision, it became final.



FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2. The record is devoid of a formal or informal claim for a 
TDIU prior to April 15, 2003.

3.  Prior to April 15, 2003, service connection was in effect 
for the following disabilities: (1) post-traumatic stress 
disorder (PTSD), evaluated as 10 percent disabling; (2) 
carpal tunnel syndrome, shell fragment wounds, right elbow 
and wrist with retained foreign bodies and traumatic 
arthritis or wrist (major), evaluated at 30 percent; (3) 
shell fragment wound, right mandible, with fractures and 
retained foreign bodies, evaluated at 10 percent; (4) 
residual scar from shell fragment wound to right eyebrow, 
evaluated at zero percent; and (5) shell fragment wound to 
anterior thorax with retained foreign bodies, evaluated at 
zero percent. 

4. Although the veteran's service-connected disabilities can 
be considered as one because they resulted from common 
etiology (his combat service during Vietnam), he did not meet 
the schedular requirement (60 percent or greater for 
disabilities resulting from common etiology) for a TDIU under 
38 C.F.R. § 4.16(a) because the veteran's service-connected 
disabilities amounted only to 40 percent prior to April 15, 
2003.

5. The veteran has four years of college and employment 
experience as an assistant manager of a restaurant and a 
carpenter; he was last gainfully employed in 2003.

6. Prior to April 15, 2003, the preponderance of the evidence 
was against a finding that the veteran's service-connected 
disabilities were of sufficient severity to preclude him from 
engaging in all types of substantially gainful employment, 
consistent with his education and employment background. 

CONCLUSION OF LAW

An effective date earlier than April 15, 2003 for a total 
disability rating based on individual unemployability is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.155, 3.159, 3.400, 
4.15, 4.16, 4.25 & Table I (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a.  Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that while the 
August 2005 letter sent to the veteran by the RO did not 
adequately apprise him of the information and evidence needed 
to substantiate the claim, he had actual knowledge of such 
and therefore no prejudice resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The August 2005 letter from the RO informed the veteran that 
he needed to provide  evidence showing that he submitted a 
claim for TDIU prior to April 15, 2003.  This correspondence 
did not disclose VA's duty to obtain certain evidence for the 
veteran.  Nor did it make clear that although VA could assist 
the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  These deficiencies are not fatal.  Due to the 
nature of the claim, the only evidence the veteran could have 
been expected to produce were records dated prior to April 
15, 2003, which presumably he had already submitted.  This 
letter also failed to apprise the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  However, the Board notes that a 
current examination or medical opinion is not relevant to a 
claim for an earlier effective date for a TDIU.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
August 2004 RO decision that is the subject of this appeal in 
its August 2005 letter.  Notwithstanding this belated notice, 
the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the December 
2005 SOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.

The veteran was not provided with notice of the type of 
evidence necessary to establish a rating and effective date 
for the rating until July 2006.  With respect to Dingess 
notice, where such a timing error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F.3d at 
886, 891 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed  prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328  (Fed. Cir. 2006).  In this case, 
timely Dingess would not have operated to alter the outcome 
because evidence establishing an earlier effective date for 
TDIU is lacking.  See Sanders, 487 F.3d at 887 (recognizing 
that "a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  The Board cannot conclude that the 
defect in timing of Dingess notice affected the essential 
fairness of the adjudication.  The presumption of prejudice 
is therefore rebutted.

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  See Vazquez, supra.

However, in this case, the Board notes that the issue on 
appeal flows from rating decisions which established service 
connection and entitlement to a TDIU.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Thus, because the notices that were provided before service 
connection and a TDIU were granted were legally sufficient, 
VA's duty to notify in this case is satisfied.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In Goodwin v. 
Peake, 22 Vet. App. 128 (2008), which involved a claim for an 
earlier effective date, the Court reaffirmed its holding in 
Dunlap by reiterating "where a claim has been substantiated 
after the enactment of the VCAA, [the veteran] bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements.   



b. Duty to Assist

VA has also satisfied its duty to assist the veteran under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records, VA treatment records, and private treatment records 
have been associated with the claims folder.  The veteran had 
an opportunity to testify at a hearing but chose not to.  A 
current examination or medical opinion is not relevant to the 
claim for an earlier effective date for a TDIU.  In this 
case, the Board finds that there is no indication that there 
is any additional relevant evidence to be obtained either by 
the VA or by the veteran, and there is no other specific 
evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

In the case of a claim for a total rating, if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 
§ 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this 
determination the Board must consider all of the evidence, 
including that received prior to previous final decisions.  
Hazan v. Gober, 10 Vet App 511 (1997).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  A "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been  
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA. 38 C.F.R. § 
3.1(r).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or Department of 
Veterans Affairs issue, if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of report of examination or  
hospitalization by Department of Veterans Affairs or 
uniformed services will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  The date 
of an outpatient or hospital examination at, or admission to, 
a VA hospital will be accepted as the date of receipt of the 
informal claim to reopen when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment, or hospital admission.  38 C.F.R. § 
3.157(b)(1).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to TDIU.  Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

VA is required to identify and act on informal claims for 
benefits.  38 C.F.R.
 § 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  In determining whether there was an earlier 
claim the Board is required to determine all potential claims 
raised by the evidence, applying all relevant laws and 
regulations, regardless of whether the claim is specifically 
labeled as a claim for the benefit.  Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, an "informal 
claim must identify the benefit sought."  Id.  The Federal 
Circuit has elaborated that VA "has a duty to fully and 
sympathetically develop the veteran's claim to its optimum in 
order to determine if an informal claim had been raised.  
With respect to all pro se  pleadings, ... VA [must] give a 
sympathetic reading to the veteran's filings by determining 
all potential claims raised by the evidence, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370 (2004).

All veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16.  A finding of total disability is appropriate 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Disabilities resulting from common etiology or a 
single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. 
§ 4.16(a).

If the veteran's service-connected disability or disabilities 
do not equal the percentage requirements of § 4.16(a), § 
4.16(b) provides that veterans may have their cases submitted 
to the Director, Compensation and Pension Service, for extra- 
schedular consideration if the RO determines that they are 
unemployable by reason of their service-connected 
disabilities. 

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).






III. Analysis

a. Factual Background

The veteran sustained multiple injuries while serving in 
Vietnam.

By a rating decision in February 1979, the RO granted service 
connection for shell fragment wound, right mandible, with 
fracture and retained foreign bodies; shell fragment wounds, 
right elbow and right wrist, with retained foreign bodies; 
shell fragment wound, anterior thorax, with retained foreign 
bodies; and scar, shell fragment wound, right eyebrow.

In August 1990, the veteran submitted a claim for an 
increased rating for his service-connected right wrist 
disability, as well as a claim for service connection for 
post-traumatic stress disorder (PTSD).  The veteran indicated 
that he had been working as a carpenter for the previous two 
years, and claimed that his right arm fell asleep after 
working eight hour days.

In a separate August 1990 correspondence, the veteran stated 
"Now I am a carpenter.  My arm looses it's muscle control, 
and am asked to leave!"  (Emphasis in original). 

In April 1991, the RO continued the 10 percent rating for the 
veteran's right wrist disability.  

A May 1991 VA PTSD examination report indicates that the 
veteran's current service-connected injuries "continue to 
give him considerable problems, particularly on his job as a 
carpenter."  The examiner explained:

[The veteran] is supporting himself by doing 
carpentrywork, but is finding this increasingly 
hard because of pain and swelling in his right arm.  
He has recently started using a hand gun instead of 
a hammer, and finds this helps somewhat.

A May 1992 private provider record indicates that the veteran 
worked as a carpenter.

In August 1991, the RO again continued the 10 percent rating 
for the veteran's right wrist disability and granted service 
connection for PTSD, rating it 10 percent disabling, 
effective April 17, 1991. 

In October 1991, the veteran submitted several documents 
including a September 1981 letter from Dr. R.D.I. (initials 
used to protect privacy), M.D.  In the letter, the doctor 
stated that he had examined the veteran for complaints of 
pain and swelling of the right wrist.  Dr. R.D.I. opined that 
the findings were consistent with possible early traumatic 
arthritis of the right wrist with a ganglion of the wrist.  
He further determined that there was evidence of traumatic 
neuritis or possible neuroma of the sensory branch or the 
radial nerve.  The letter indicates that "the Veterans 
Administration" received a copy of the letter.

In December 1991, the veteran stated that his service-
connected right wrist disability was "so bad that I am 
unable to perform my work as a carpenter."

In April 1992, the veteran stated that he had difficulty 
performing his carpenter tasks (such as swinging a hammer) 
due to his right wrist disability.

In November 1992, the RO increased the veteran's disability 
rating for the service-connected right wrist disability from 
10 percent to 30 percent, effective August 22, 1990. 

An October 1994 VA joints examination report indicates that 
the veteran complained of decreased grip strength of his 
right hand "when he does carpentry work."

In November 1994, the RO continued the 30 percent rating for 
the veteran's right wrist disability.

In April 2003, the veteran submitted a claim for an increased 
rating for his service-connected right wrist disability.  He 
stated that "I am losing more and more function in my arm 
and hand," and that "[s]ince my chosen profession is a 
carpenter this has been life altering."   

A September 2003 VA treatment note indicates that the 
decreased mobility, weakness and numbness in the veteran's 
right wrist "will also limit his work in his chosen 
profession, carpentry."  The clinician stated that the 
veteran was limited in his ability to grip or carry. 

A September 2003 VA joints examination report indicates that 
the veteran was working as a carpenter and that "his 
activity is extremely limited due to his problem." 

A September 2003 PTSD examination report indicates that the 
veteran had missed 2-3 days of work each week during the 
previous year due to physical problems.
By a rating decision in November 2003, the RO increased the 
veteran's disability  rating for PTSD from 10 percent to 30 
percent, effective April 15, 2003.

By a rating decision in December 2003, the RO continued the 
10 percent disability rating for the veteran's right eyebrow 
scar, the noncompensable rating for the shell fragment wound, 
right thorax, the 30 percent disability rating for the right 
wrist disability, and the 10 percent disability rating for 
the shell fragment wound, right mandible.

In December 2003, the veteran filed a NOD with respect to the 
30 disability rating for PTSD.  He stated that "I have been 
unable to maintain gainful employment since [Vietnam]."  The 
veteran also filed a claim for an increased rating for 
arthritis in his right elbow.  He requested an examination by 
a neurologist "to prove I cannot hold a hammer for my 
regular 8 hr period."  

In a separate December 2003 correspondence, the veteran 
stated that "[m]y Social Security proves I was totally 
incapable of obtaining and keeping a steady job from my 
release from Vietnam (1972-1991)."  He also submitted Social 
Security Administration (SSA) records.  These documents 
indicate that the veteran had no earnings from 1973 through 
1991, but that he did earn income from 1992 through 2000.  
The SSA records were received by the RO after April 2003.

In a December 2003 letter, Dr. R.D.I. made the following 
statement:

The patient has continued to use the hand.  He 
works as a carpenter.  He found that sometime ago 
that he couldn't use the hammer because of wrist 
discomfort.  He started using a nail gun, and now 
even with use of the nail gun he gets pain and 
discomfort in the right wrist with use.

The doctor determined that the veteran "will have continued 
problem using his right hand for his occupation."  He noted 
that the veteran "may need to use a brace on occasion for 
his wrist, although it is hard for him to work when he is 
wearing a brace."

On February 5, 2004, the veteran submitted several documents 
including a formal claim for TDIU.  In a VA "Report of 
Medical Examination for Disability Evaluation," which is 
dated in January 1979 and includes the veteran's medical and 
occupational history, the veteran wrote: "my joints ach[e].  
Try to pick up a shovel, move rocks, any small work when 
there's moisture around and it hurts, cramps up."  This 
document indicates that the veteran worked as a restaurant 
manager from May 1974 to May 1975; owned a lunch wagon from 
February 1976 to June 1977; and was self-employed as a 
landscaper from January 1977 to November 1978.  

On a TDIU application, received in February 2004, the veteran 
indicated that he worked as a carpenter from 1985 to 2000, 
and that from 2000 to 2004 he worked side-jobs when he was 
able to.

In a February 2004 correspondence, the veteran claimed that 
from May 1971 to June 1973 he lived alone in a bamboo hut in 
Kauai, and that he had not worked from 1973 to 1992.  The 
veteran made the following statement:

It took me twenty years to crawl back into society 
to try to work.  I've worked with carpentry only to 
stay alive from a friend from Kauai who puts up 
with me, since 1992 - I have not worked with 
anybody for the last year, ask [] if I'm 
unemployable he is being nice . . . I'm not exactly 
retrainable at age 53 to retrain me for a desk job 
(I hate indoors). 

By August 2004 rating decision, the RO granted service 
connection for right wrist arthritis and indicated that this 
disability would be rated together with his service-connected 
right wrist disability "by separate correspondence."  The 
RO also granted entitlement to TDIU, effective April 15, 
2003, the date his PTSD rating was increased to 30 percent.

In an August 2004 correspondence, the veteran stated that "I 
have worked for C.O. for 25 years, but now my right arm does 
not hammer or do carpentry functions.  I have been unemployed 
for 10 months due to my right arm not work[ing]."

In his November 2004 NOD, the veteran stated that "my Social 
Security proves I was totally incapable of obtaining and 
keeping a steady job from my release from Vietnam (1972-1991) 
inability to obtain and keep a steady job, or even a job!"  
The veteran also made the following statement:

I have been unemployable largely because of my 
wrist problems but also my PTSD, from 1973.  I 
believe that the retroactive payment date should be 
established to a date in 1981, either as a result 
of individual Unemployability, the arthritis in my 
wrist or my PTSD.

In July 2005 and January 2006 correspondence, the 
veteran reiterated that he was not able to work from 
1973 to 1991 due to his PTSD and severe arthritis.

b. Discussion

In an August 2004 rating decision, the RO granted TDIU, 
effective April 15, 2003 (the date the veteran submitted a 
claim for an increased rating for his service-connected 
PTSD).  The veteran contends that he is entitled to an 
earlier effective date for that award.  Specifically, he 
requests an effective date of September 4, 1981, which is the 
date his private physician diagnosed early traumatic 
arthritis of the right wrist.  The veteran contends that his 
service-connected right wrist disability and PTSD rendered 
him unemployable since that time. 

The Board determines that the evidence preponderates against 
the veteran's earlier effective date claim.  First, there is 
nothing in the claims file that can be construed as a formal 
or informal claim for a TDIU prior to April 15, 2003.  As the 
VA Report of Medical Examination for Disability Evaluation 
was received in February 2004 but dated in January 1979; the 
Court held that VA has constructive notice of VA- generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  See  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  However, the VA 
record dated in 1979 merely indicates that the veteran's 
service-connected disabilities had an adverse impact on his 
employment, which the veteran indicated on numerous occasions 
in medical records and in his own statements during the 
period of time in question; there is no statement that can be 
construed as a claim for a total rating based upon 
unemployability.  

The September 4, 1981 letter, which indicates that the 
veteran sought private medical treatment for his service-
connected right wrist injury, contains a diagnosis of 
possible early traumatic arthritis.  Although the letter 
indicates that the VA received a copy of this document, a 
careful review of the claims file establishes that the letter 
was not received by the RO until October 6, 1991.  Private 
treatment records are only deemed in VA possession on the 
date they are received.  See 38 C.F.R. § 3.157.  Furthermore, 
the letter cannot be construed as a communication or 
statement on the veteran's behalf indicating an intention on 
his part to seek a claim for TDIU.  The Board has also 
considered the possibility that the May 29, 1991 PTSD 
examination report constitutes an informal claim, but again 
notes that this document also lacks an intent to apply for 
TDIU.  However, even if the date of claim could be found to 
be earlier than April 15, 2003, an earlier effective date is 
not warranted because the overwhelming preponderance of the 
evidence is against a finding of his service-connected 
disabilities precluding all forms of substantially gainful 
employment consistent with his education and employment 
background prior to April 15, 2003.  It is pertinent to note 
that the veteran has four years of college and employment 
experience as an assistant manager of a restaurant and as a 
carpenter.

The record indicates that in a November 2003 decision, the RO 
increased the disability rating for the veteran's PTSD from 
10 to 30 percent.  Prior to this rating action, the veteran 
was service-connected for: (1) PTSD, evaluated as 10 percent 
disabling; (2) carpal tunnel syndrome, shell fragment wounds, 
right elbow and wrist with retained foreign bodies and 
traumatic arthritis or wrist (major), evaluated at 30 
percent; (3) shell fragment wound, right mandible, with 
fractures and retained foreign bodies, evaluated at 10 
percent; (4) residual scar from shell fragment wound to right 
eyebrow, evaluated at zero percent; and (5) shell fragment 
wound to anterior thorax with retained foreign bodies, 
evaluated at zero percent.  The Board notes that applying 
these percentages to Table I contained in 38 C.F.R. § 4.25 in 
the manner prescribed by the regulation yields a combined 
rating of 40 percent.  Because this combined rating of 40 
percent does not reach the minimum 60 percent rating 
requirement as set forth in 38 C.F.R. § 4.16(a)(2), the 
veteran cannot establish entitlement to TDIU prior to April 
15, 2003.  Therefore, even assuming that either May 29, 1991 
or October 6, 1991 is the proper claim date, the evidence of 
record does not support a finding that the veteran was 
entitled to TDIU from either date on a schedular basis, as he 
did not meet the regulatory criteria required for such an 
award prior to April 15, 2003.  

As to a TDIU on an extraschedular basis, as indicated above, 
the preponderance of the evidence is against a finding that 
the veteran's service-connected disabilities precluding all 
forms of substantially gainful employment consistent with his 
education and employment background prior to April 15, 2003.  
The Board reviewed medical records contained in the claims 
folder, to include VA outpatient treatment records dated 
between 1990 and 2005; reports of VA examination dated 
between 1979 and 2003; and private provider records.  In 
August 1990, the veteran stated that he had been working as a 
carpenter for two years.  A May 1991 VA examination report 
indicates that the veteran's service-connected injuries were 
causing problems with his carpentry job.  In December 1991, 
he reported that he was unable to work as a carpenter due to 
his service-connected wrist disability.  However, in April 
1992, the veteran stated that he had difficulty performing 
his carpentry work, specifically swinging a hammer, due to 
his wrist disability.  (Emphasis added.)  In December 2004, 
the veteran indicated that he had not worked since December 
2003.  (Emphasis added.)   

The veteran contends he is entitled to TDIU because Social 
Security records establish that he earned no income from 1973 
to 1991, and that earnings from 1992 to 2000 were below the 
poverty level.  However, those records do not indicate the 
reason for the veteran's unemployment.  Moreover, the Board 
is not bound by the findings of disability and/or 
unemployability made by other Federal agencies, including 
SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). 

Although the veteran claims that he can no longer work as a 
carpenter due to his service-connected PTSD and right wrist 
disability, the Board notes that the veteran has a college 
degree and has worked in the restaurant industry.  The Board 
has considered the veteran's lay statements regarding his 
inability to work due to service-connected disabilities prior 
to April 15, 2003 but there have been inconsistencies when 
compared to his own history obtained upon medical evaluation.  
More importantly, there is no competent opinion to support 
his assertion of unemployability prior to April 15, 2003, 
which means an inability to engage in more than marginal 
employment consistent with ones education and employment 
background.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  
Difficulty performing ones primary occupation is not 
unemployability within the meaning of the cited legal 
authority. 

The Board wishes to make it clear that the veteran's multiple 
service-connected disabilities undoubtedly interfered with 
his chosen profession as a carpenter prior to April 15, 2003, 
the effective date of the award of TDIU.  Any such 
interference was, however, reflected in the combined 40 
percent rating that had been in effect since November 1992.


IV. Conclusion 

For the reasons stated above, the Board finds that an 
effective date for TDIU prior to April 15, 2003 is not 
warranted.  As the preponderance of the evidence is against 
the claim, the  benefit of the doubt doctrine does not apply 
to the instant case.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

 The application for an effective date for TDIU prior to 
April 15, 2003 is denied.



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


